Citation Nr: 0015903	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction.

2.  Entitlement to an increased rating for thrombophlebitis 
of the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for thrombophlebitis 
of the right leg, rated as noncompensable prior to May 28, 
1998, and as 10 percent disabling from May 28, 1998.

4.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had more than 10 years of active service ending 
in June 1977 with additional periods of military duty in the 
National Guard. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from separate rating decisions issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a rating decision dated in 
October 1997, the RO denied claims for increased evaluations 
for left and right leg thrombophlebitis rated as 10 percent 
and noncompensably disabling, respectively.  The RO also 
denied a claim for service connection for a myocardial 
infarction.  The Board remanded this case in July 1998.  In a 
rating decision dated in August 1998, the RO increased the 
noncompensable rating for right leg thrombophlebitis  to 10 
percent disabling.  In June 1999, the RO originally denied 
the claim for TDIU.


FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured to establish that myocardial infarction and/or 
arteriosclerosis was first manifested during service, or to a 
degree of 10 percent or more within a year from his discharge 
from service, or is otherwise linked to active service or a 
service connected disability.

2.  The claim for service connection for myocardial 
infarction is not plausible.

3.  All evidence necessary for an equitable disposition of 
the appellant's increased rating claims, as well as his TDIU 
claim, has been developed.

4.  The appellant's thrombophlebitis of the left leg is 
manifested primarily by intermittent episodes of edema of the 
extremity.  When present, his swelling his increased by use 
but resolved with rest.

5.  The Board has applied the old and new criteria for rating 
thrombophlebitis of the left leg from and after the effective 
date of amendment on January 12, 1998, but finds that neither 
version is more favorable to the appellant.

6.  Prior to May 1998, the appellant's thrombophlebitis of 
the right leg, status post saphenous vein ligation and 
stripping, was asymptomatic.

7.  From May 1998, the appellant's thrombophlebitis of the 
right leg, status post saphenous vein ligation and stripping, 
is manifested primarily by intermittent episodes of edema of 
the foot with occlusion in the greater saphenous vein 
consistent with old trauma.

8.  The Board has applied the old and new criteria for rating 
thrombophlebitis of the right leg from and after the 
effective date of amendment on January 12, 1998, but finds 
that neither version is more favorable to the appellant.

9.  The appellant's service connected thrombophlebitis of the 
left leg is rated as 10 percent disabling, his 
thrombophlebitis of the right leg is rated as 10 percent 
disabling, his thromboembolic pulmonary disease is rated as 
noncompensable and his residual disability of fracture of the 
right great toe is rated as noncompensable.  His total 
disability evaluation is 20 percent when considered on a 
combined basis.

10.  The appellant holds a degree in business administration 
with extensive occupational experience as a facility operator 
of offshore oilrigs.  He last worked on a full time basis in 
1997 with a maximum salary in excess of $60,000.

11.  The appellant's service connected disabilities are not 
of such severity as to preclude him from securing or 
following a substantially gainful occupation consistent with 
his education, training and occupational experience.

12.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim for service connection for myocardial 
infarction is not well grounded, and there is no further 
statutory duty to assist the appellant in the completion of 
his application.  38 U.S.C.A. §§ 5103(a), 5107(a) (West 
1991).

2.  At any time during the pendency of this appeal, the 
criteria for an increased rating for thrombophlebitis of the 
left leg, in excess of 10 percent, under the version of 
Diagnostic Code 7121 in effect prior to January 12, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7121 (1998); VA O.G.C. Prec. 3-2000 (April 10, 2000).

3.  As of January 12, 1998, the criteria for an increased 
rating for thrombophlebitis of the left leg, in excess of 10 
percent, under the version of Diagnostic Code 7121 currently 
in effect have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7121 (1999); VA O.G.C. Prec. 3-2000 (April 
10, 2000).

4.  Prior to May 1998, the criteria for a compensable 
increased rating for thrombophlebitis of the right leg, under 
the versions of Diagnostic Code 7121 in effect prior to 
January 12, 1998, and from January 12, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7121 (1997- 
1998); VA O.G.C. Prec. 3-2000 (April 10, 2000).

5.  From May 1998, the criteria for an increased rating for 
thrombophlebitis of the right leg, in excess of 10 percent, 
under the versions of Diagnostic Code 7121 prior to January 
12, 1998, and from January 12, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7121 (1997- 1998); VA 
O.G.C. Prec. 3-2000 (April 10, 2000).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 3.321, 3.340, 3.358, 4.1, 4.3, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant's service medical records reveal his complaint 
of indigestion and left- sided chest pain and tightness, with 
no radiation, in June 1970.  He was subsequently treated for 
a urinary tract infection.  He had a history of recurrent 
thrombophlebitis of the right leg and symptoms of idiopathic 
swelling with tender cord of the left leg.  In January 1973, 
he underwent saphenous vein ligation and stripping in the 
right leg.  In March 1973, he was diagnosed with "classical 
migratory superficial thrombophlebitis" based upon recurrent 
symptoms of pain, cellulitis and varicosities of the right 
leg.  He was given a profile limiting him from excessive 
standing, walking or running.  His July 1973 examination 
report noted his history of infrequent bouts of chest pain, 
pressure and shortness of breath which were treated as "gas 
pains."  His records were negative for treatment for, or 
diagnosis of, myocardial infarction or arteriosclerotic 
disease.  A March 1977 physical examination, which included 
an electrocardiogram (EKG) study, indicated a "normal" 
clinical evaluation of the heart.  A July 1977 physical 
examination included the examiner's comment that the 
appellant's report of chest pain and shortness of breath 
referred to an episode of phlebitis in 1970.  At this time, 
his heart was clinically evaluated as "normal."

Post service, an August 1978 VA examination report reveals 
the appellant's denial of symptoms related to phlebitis.  His 
physical examination at that time showed no evidence of 
phlebitis.  Additionally, examination of his cardiovascular 
system revealed normal sinus rhythm without murmur or 
cardiomegaly and excellent peripheral pulses.  His November 
1978 reserve examination also revealed the that the 
appellant's heart was clinically evaluated as "normal."  In 
a rating decision dated in November 1978, the RO granted 
service connection for thrombophlebitis of the right leg, 
status post- operative saphenous vein ligation, and assigned 
an original noncompensable disability evaluation.

In pertinent part, the appellant's subsequent reserve 
examinations, which included EKG studies, indicated 
"normal" clinical evaluations of the heart.  In 1990, he 
was first treated at Methodist Hospital for pulmonary embolus 
as secondary to deep venous thrombosis of the left lower 
extremity.  At this time, his left leg manifested swelling 
with positive Homans' sign.  His right leg was clinically 
evaluated as "normal."  In a decision dated in November 
1991, the Board granted service connection for 
thrombophlebitis of the left leg as part of the migratory 
superficial thrombophlebitis treated in service.  The Board 
also granted service connection for thromboembolic pulmonary 
disease on a secondary basis.  In a rating decision dated in 
November 1991, the RO assigned a noncompensable rating for 
both of these disabilities.

The medical evidence next shows the appellant's April 1997 
treatment at Forrest General Hospital for sudden onset of 
left- sided chest discomfort associated with diaphoresis.  At 
that time, he denied a previous cardiac history.  He 
subsequently underwent an angioplasty with stent placement of 
his left circumflex for non q- wave myocardial infarction.  

On VA artery and veins examination, dated in July 1997, the 
appellant reported an in- service history of treatment for 
blood clots to the groin.  He was also treated for blood clot 
of the lung in 1990 for which he was placed on Heparin and 
Coumadin for a year.  He had a heart attack in 1997.  He was 
being treated with one aspirin per day.  He denied a previous 
history of high blood pressure, cholesterol or lipid 
problems.  He primarily complained of swelling of the left 
leg upon prolonged use which resolved with overnight rest.  
He further complained that he was unable to walk due to 
arthritis of the hips.  Physical examination revealed that 
the left calf measured 38 centimeters (cm) as opposed to 36.5 
cm. for the right calf.  His left ankle measured 21 cm. as 
opposed to 20 cm. for the right ankle.  There was no pitting 
edema, heat, erythema or tenderness.  Homan's sign was 
negative bilaterally, and peripheral pulses were good.  An 
ultrasound duplex venography demonstrated no evidence of deep 
venous thrombosis in the common femoral, superficial femoral, 
and popliteal veins, bilaterally. 

Based upon the above examination, the appellant was given a 
diagnosis of status post myocardial infarction, angioplasty 
and stent placement of left circumflex (function 2) as well 
as status post deep venous thrombosis of lower legs with vein 
stripping, right leg, and history of pulmonary embolus in 
1990.  The examiner remarked that there was no history of 
thrombophlebitis prior to the myocardial infarction.  In this 
respect, although the appellant did develop some left calf 
pain at that time, a venous ultrasound was interpreted as 
normal.  The examiner opined that there was no relationship 
to the appellant's myocardial infarction and his past history 
of deep venous thrombosis of the lower extremities.

Subsequent private treatment records reveal that in August 
1997, the appellant underwent a repeat angioplasty due to 
unstable angina and was placed on ReoPro infusion because of 
a thrombus.  In October 1997, David W. Bomboy, M.D., 
indicated that the appellant was totally incapacitated and 
unable to go to work due to unrelenting, incapacitating pain 
in his right hip.  He subsequently underwent a total hip 
replacement.  In November 1997, the RO increased the 
disability evaluation for left leg thrombophlebitis to the 
current 10 percent rating.

In December 1997, the appellant's treating physician, Eric 
Enger, M.D., indicated that, with regard to the question of 
etiology between the appellant's deep vein thrombosis and 
myocardial infarction, there was a possibility that he could 
be hypercoaguable.  Beginning in May 1998, Ronald A. Bullock, 
M.D. treated the appellant for thrombosis of the veins of the 
right foot manifested by a tender thrombosed vein on the top 
with mild swelling of the foot.  He was placed on Coumadin 
indefinitely, and the inflammation and swelling had resolved 
by June 1998.  By means of a rating decision dated in August 
1998, the RO increased to 10 percent the disability 
evaluation for right leg thrombophlebitis.

In September 1999, the appellant underwent a percutaneous 
transluminal coronary angioplasty (PTCA) due to an acute 
myocardial infarction complicated by atrial fibrillation at a 
slow rate as well as possible syncope.  He underwent a 
consultation for palpitations in November 1999.  An 
endocrinology examination revealed no clubbing, cyanosis or 
edema of the lower extremities.  He was given diagnoses of 
hyperlipidemia, hyperglycemia, arteriosclerotic heart 
disease, history of hepatitis and history of coagulopathy 
with multiple deep venous thromboses (DVT's) and pulmonary 
thromboembolisms (PTE's).  The examiner further commented 
that the appellant "probably has some underlying 
coagulopathy but, of course, we can't test for that now" and 
he did not see any reason to perform such tests.  Later that 
month, a vascular Doppler ultrasound of the right lower 
extremity revealed occlusion in the greater saphenous vein 
consistent with old trauma, but no thrombus was identified in 
the deep venous channels of the right leg.

Records from the Social Security Administration reveal that 
the appellant was determined to be disabled as of April 1997 
due to a primary diagnosis of status post total hip 
arthroplasty and a secondary diagnosis of status post PTCA.  
His educational history reveals that he earned a degree in 
business administration from the University of Mississippi in 
1981.  Since that time, he had continuously worked as an 
offshore oil rig worker.  He last worked for Chevron USA 
Production in April 1997 as a facility operator with a 
reported a maximum income of $60,221.

II.  Service connection - myocardial infarctions

The appellant contends, in essence, that his arteriosclerotic 
heart disease, status post myocardial infarcts, was incurred 
during active service and/or is causally related to his 
service connected thrombophlebitis.  According to his various 
statements of record, he contends that he received in- 
service treatment for chest pain with some continuity of 
symptomatology thereafter.  He recalled that, in conjunction 
with his in- service treatment for right leg 
thrombophlebitis, a military physician had told him of the 
possibility that blood clots in his right leg could pass on 
to his groin and inner system.  He indicates that VA has 
already recognized that these blood clots were responsible 
for his pulmonary embolus in 1992.  Similarly, he argues that 
his blood clots are responsible for his myocardial 
infarctions. 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well grounded claim 
for service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

Additionally, arteriosclerotic heart disease may be presumed 
to have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Finally, 
service connection may be established on a secondary basis 
where the evidence shows that (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  See 
also 38 C.F.R. § 3.310(a) (1999).

Review of the evidence of record first reveals treatment for 
myocardial infarction and arteriosclerotic heart disease many 
years after the appellant's discharge from service.  There is 
some complaint of chest pain and shortness of breath in- 
service, but such symptomatology, in and of itself, is 
insufficient to establish the existence of arteriosclerotic 
disability in service.  See Hicks v. West, 12 Vet.App. 86, 89 
(1998).  Rather, his separation examination and subsequent 
reserve examinations, which included EKG studies, indicated 
"normal" clinical evaluations of the heart.  

There has been some medical speculation that the appellant is 
hypercoaguable, but these speculations, have little, if any, 
weight in establishing secondary service connection.  What 
the relationship is between thrombophlebitis, the coagulation 
disorder and arteriosclerotic heart disease is not made clear 
in these speculations and, further, the speculations are 
based on an unconfirmed diagnosis of a coagulation disorder.  
In fact, there is no competent medical evidence of record 
establishing a causal relationship between his myocardial 
infarction (or the underlying arteriosclerotic heart disease) 
and his active service and/or service connected 
thrombophlebitis.  To the contrary, a VA examiner has opined 
that there "no relationship" between the appellant's 
myocardial infarction and his deep vein thrombosis of the 
extremities.

In this case, the appellant has asserted his own opinion that 
his arteriosclerotic heart disease was first manifested in 
service and/or that a causal relationship exists between his 
myocardial infarction and his deep vein thrombosis.  However, 
his lay assertions are not probative to questions of medical 
diagnosis or etiology as he lacks the medical training or 
expertise required to speak on this subject.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Similarly, his 
accounts of physician statements may not be used to well 
ground his claim.  See Warren v. Brown, 6 Vet.App. 4, 6 
(1993).  As the appellant has failed to present competent 
medical evidence that his myocardial infarction and/or 
arteriosclerosis was first manifested during service, or to a 
degree of 10 percent or more within a year from his discharge 
from service, or is otherwise linked to service or a service 
connected disability, his claim must be denied as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his service 
connection claim.  In this respect, the RO has issued a 
Statement of the Case and a subsequent Supplemental 
Statements of the Case which have notified him of the reasons 
and basis for the denial of his claim.  Additionally, the RO 
has obtained all relevant treatment records identified by him 
as relevant to his claim and obtained an etiology opinion 
from a VA examiner.  The Board discerns no additional sources 
of relevant information which may be obtained concerning the 
present claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5103(a) has been met.  See 
generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

III.  Increased rating - thrombophlebitis of the left leg

The appellant contends that his disability of 
thrombophlebitis of the left leg warrants an evaluation in 
excess of the currently assigned 10 percent rating.  His 
allegations, when viewed in the light most favorable to his 
claim, are sufficient to "well ground" his claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  In an effort to 
assist him in the development of his claim, the RO has 
obtained his relevant clinical records and afforded him 
recent VA vein and arteries examination.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 
38 C.F.R. § 4.3 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a cardiovascular disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  On January 12, 1998, new regulations became 
effective with respect to the criteria to be considered in 
evaluating post- phlebitic syndromes under Diagnostic Code 
7121.  Prior to the effective date of the new regulations, 
the appellant's claim for an increased rating may only be 
evaluated according to the older version of Diagnostic Code 
7121.  VA O.G.C. Prec. 3-2000 (April 10, 2000). However, 
pursuant to the holding of the U.S. Court of Appeals for 
Veterans Claims in Karnas v. Derwinski, 1 Vet.App. 308 (1991) 
and the statutory provision of 38 U.S.C.A. § 5110(g), the 
increased rating claim must be considered under both the old 
and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise.

Under the regulations in effect prior to January 12, 1998, 
the appellant's 10 percent rating for thrombophlebitis of the 
left leg under Diagnostic Code 7121 contemplated symptoms of 
persistent moderate swelling of leg not markedly increased on 
standing or walking.  A 30 percent rating contemplated 
persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency, or moderate discoloration, pigmentation or 
cyanosis.  A 60 percent evaluation was warranted for 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.

As shown by the July 1997 VA artery and veins examination, 
the appellant manifested appreciable swelling of the left 
calf and ankle.  He complained that his swelling primarily 
occurred with prolonged use, but admitted that his symptoms 
were resolved with overnight rest.  There was no evidence of 
pitting edema, heat, erythema or tenderness.  His Homan's 
sign was negative, his peripheral pulses were good, and there 
was no evidence of deep venous thrombosis.  However, his 
extensive medical record of file only records one other 
recent episode of lower extremity swelling in 1990.  
Additionally, an examination by his private physician in 
November 1999 documents a finding of no evidence of clubbing, 
cyanosis or edema of the left lower extremity.  Based upon 
the above, the Board finds that the preponderance of the 
evidence negates a finding of "persistent" swelling of the 
leg or thigh and there has been no evidence of discoloration, 
pigmentation or cyanosis.  As such, the Board finds that, at 
any time during the pendency of this appeal, the evidence of 
record preponderates against an increased rating for 
thrombophlebitis of the left leg under the schedular criteria 
in effect prior to January 12, 1998.

As noted above, VA promulgated new regulations pertaining to 
cardiovascular disorders during the pendency of this appeal.  
Pursuant to Karnas, the appellant is entitled to 
consideration of an increased rating under these regulations 
from and after the effective date of amendment on January 12, 
1998.  Under the new criteria, his 10 percent rating under 
Diagnostic Code 7121 contemplates symptoms of intermittent 
edema of extremity or aching and fatigue in leg after 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema with or without 
intermittent ulceration.

As noted above, the evidence of record preponderates against 
a finding of "persistent" edema of the left lower 
extremity.  Additionally, as indicated by the appellant 
during his July 1997 VA artery and veins examination, his 
left lower extremity swelling, when present, is resolved with 
overnight rest.  Based upon the above, the Board finds that 
the evidence of record preponderates against an increased 
rating for thrombophlebitis of the left leg under the 
schedular criteria in effect since January 12, 1998.

In deciding this case, the Board has applied the old and new 
criteria for rating thrombophlebitis of the left leg from and 
after the effective date of amendment on January 12, 1998.  
In applying both criteria to the facts of this case, the 
Board does not find that either version is more favorable to 
the appellant.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1999).

IV.  Increased rating - thrombophlebitis of the right leg

The appellant contends that his disability of 
thrombophlebitis of the right leg warrants an evaluation in 
excess of the currently assigned 10 percent rating.  His 
allegations, when viewed in the light most favorable to his 
claim, are sufficient to "well ground" his claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  Upon review of the 
record, the Board finds the evidence sufficient to decide the 
case and that the duty to assist him has been satisfied.

Review of the record reveals that the appellant underwent 
saphenous vein ligation and stripping for recurrent 
thrombophlebitis of the right leg in service.  A current 
venous Doppler sonogram reveals occlusion in the greater 
saphenous vein consistent with old trauma.  He did receive 
treatment for a tender thrombosed vein of the right foot with 
mild swelling beginning in May 1998, but his inflammation and 
swelling had resolved by end of the next month.  Previous 
examinations of the right lower extremity in 1990 and 1997 
were unremarkable and without complaint.  His most recent 
private examination of the right lower extremity, which 
occurred in November 1999, revealed no evidence of clubbing, 
cyanosis or edema.  There has been no evidence of 
discoloration or pigmentation.  

Based upon the above, the Board finds that prior to May 1998, 
thrombophlebitis of the right leg was asymptomatic.  
Accordingly, the appellant did not meet the criteria for a 
compensable rating under the criteria in effect prior to or 
from January 12, 1998.

Based on the above, the Board finds that from May 1998, the 
preponderance of the evidence negates a finding of 
"persistent" swelling of the leg or thigh and/or 
discoloration, pigmentation or cyanosis.  As such, the Board 
finds that, at any time during the pendency of this appeal, 
the evidence of record preponderates against an increased 
rating for thrombophlebitis of the right leg under the 
schedular criteria in effect prior to January 12, 1998.

In the absence of evidence showing the persistence of edema 
of the right lower extremity, the Board must also conclude 
that the evidence of record preponderates against an 
increased rating for thrombophlebitis of the right leg under 
the schedular criteria in effect since January 12, 1998.  In 
applying both the old and criteria to the facts of this case, 
the Board does not find that either version is more favorable 
to the appellant.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1999).

V.  TDIU

The appellant contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment consistent with his education and his 
occupational experience.  His allegations, when viewed in the 
light most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Upon review of the record, the Board finds the 
evidence sufficient to decide the case and that the duty to 
assist him has been satisfied.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, TDIU may be granted where it is found that service 
connected disorder(s) prevent him/her from securing and 
maintaining substantially gainful employment, provided that: 
if there is only one such disability, this disability shall 
be rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(1999).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (1999).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(1999).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet.App. 524, 529 
(1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 
38 C.F.R. § 4.19 (1998).  See also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by 
employment, and not whether the claimant can find 
employment).

The appellant's service connected thrombophlebitis of the 
left leg is rated as 10 percent disabling, his 
thrombophlebitis of the right leg is rated as 10 percent 
disabling, his thromboembolic pulmonary disease is rated as 
noncompensable and his residual disability of fracture of the 
right great toe is rated as noncompensable.  His combined 
rating of 20 percent fails to meet the percentage 
requirements of 4.16(a).  See 38 C.F.R. §§ 4.25, 4.26 (1999).

Nonetheless, the appellant has asserted that his service 
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment.  Upon review of 
the evidence, the Board does not dispute the fact that his 
bilateral thrombophlebitis disability may well prevent him 
from engaging in work requiring excessive standing, walking 
or running.  However, the evidence does not demonstrate that 
his service connected disabilities prevent him from 
performing any other type of physically strenuous work.  Even 
assuming, arguendo, that he is incapable of performing any 
form of physically strenuous work, review of his educational 
and vocational history reveals that is qualified to perform 
relatively sedentary work.  In this respect, he holds a 
degree in business administration with extensive occupational 
experience as a facility operator of offshore oilrigs.  He 
last worked on a full time basis in 1997 with a maximum 
salary in excess of $60,000.  There is no evidence of record 
that his service connected disabilities, when considered 
alone, preclude him performing relatively sedentary work.  
Rather, the evidence establishes that his current 
unemployability status is due to his non- service connected 
disabilities of status post total hip arthroplasty and status 
post percutaneous transluminal coronary angioplasty.

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected 
disabilities presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his service connected disabilities and the evidence does not 
show that his service connected disabilities are responsible 
for any marked interference with employment.  As such, the 
Board finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (1996).

ORDER

The claim for service connection for myocardial infarct is 
denied as not well grounded.

An increased rating for thrombophlebitis of the left leg is 
denied.

An increased rating for thrombophlebitis of the right leg is 
denied.

The claim for entitlement to TDIU is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

